The Honorable Bill Kerr State Representative P.O. Box 7615 Little Rock, AR  72207
Dear Representative Kerr:
This is in response to your request for an opinion concerning a particular lease and option agreement between Mid-States Financial Corporation and the Secretary of the State of Arkansas (Agreement No. 000F-0916-02).  You have asked for an opinion "on the legality of this agreement and others similar to this one."
Please note that I have attached a copy of correspondence dated July 15, 1986 that was directed to Secretary of State W. J. "Bill" McCuen by Assistant Attorney General Thomas S. Gay with respect to this agreement.  It was concluded therein that the agreement is valid and enforceable in accordance with its terms, except as limited by state and federal laws affecting remedies, and by bankruptcy, reorganization, or other laws of general application involving creditors' rights.  This office thus determined in 1986 that the agreement was valid.  While I adhere to that determination, it should be noted that this agreement was terminated in accordance with its terms for lack of funding.  I have enclosed a copy of the State Claims Commission's "finding of facts" in this regard in Claim No. 89-118N-CC.
Our conclusion that the agreement attached to your request conforms to state law may or may not have implications for other such agreements.  The legality of other agreements can only be determined with reference to the specific terms thereof.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.